UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2008 Item 1. Schedule of Investments. Tortoise North American Energy Corporation SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2008 Shares Fair Value Canadian Trusts — 55.0%(1) Crude/Refined Products Pipeline — 16.7%(1) Pembina Pipeline Income Fund 1,124,100 $ 19,486,942 Natural Gas Gathering/Processing — 29.7%(1) AltaGas Income Trust 579,800 13,907,771 Keyera Facilities Income Fund 947,200 20,793,066 34,700,837 Natural Gas/Natural Gas Liquids Pipelines — 5.6%(1) Enbridge Income Fund 609,000 6,518,033 Oil and Gas Exploitation and Production — 3.0%(1) ARC Energy Trust 62,565 1,780,751 Enerplus Resources Fund 39,200 1,700,365 3,481,116 Total Canadian Trusts (Cost $60,038,426) 64,186,928 Common Stock — 9.2%(1) Canada — 0.0%(1) Natural Gas Gathering/Processing — 0.0%(1) AltaGas Utility Group Inc. 4,685 27,234 Republic of the Marshall Islands — 4.9%(1) Shipping — 4.9%(1) Navios Maritime Partners L.P. 197,000 2,462,500 Teekay Offshore Partners L.P. 205,500 3,308,550 5,771,050 United States — 4.3%(1) Global Infrastructure — 4.3%(1) Macquarie Infrastructure Company LLC 238,800 4,955,100 Total Common Stock (Cost $15,145,129) 10,753,384 Master Limited Partnerships and Related Companies — 68.6%(1) United States — 68.6%(1) Crude/Refined Products Pipeline — 33.3%(1) Enbridge Energy Management, L.L.C.(2) 299,248 15,129,992 Kinder Morgan Management, LLC(2)(3) 360,352 19,999,529 Magellan Midstream Partners, L.P. 21,900 814,242 NuStar Energy L.P. 20,000 987,200 Plains All American Pipeline, L.P. 23,900 1,138,835 SemGroup Energy Partners, L.P. 37,000 384,800 TEPPCO Partners, L.P. 12,000 385,080 38,839,678 Natural Gas/Natural Gas Liquids Pipelines — 18.5%(1) Copano Energy, L.L.C.(4)(5) 95,260 2,366,258 El Paso Pipeline Partners, L.P. 95,300 1,760,191 Energy Transfer Partners, L.P. 200,900 8,940,050 ONEOK Partners, L.P. 22,300 1,339,115 TC PipeLines, LP 209,551 7,160,358 21,565,972 Oil and Gas Exploitation and Production — 14.1%(1) BreitBurn Energy Partners L.P. 302,400 5,019,840 Encore Energy Parnters LP 25,100 618,715 EV Energy Partners, L.P. 76,800 2,004,480 Legacy Reserves, LP 92,300 1,854,307 Linn Energy, LLC 232,000 5,018,160 Pioneer Southwest Energy Partners L.P. 106,900 1,997,961 16,513,463 Propane Distribution — 2.1%(1) Inergy, L.P. 94,386 2,488,015 Shipping — 0.6%(1) OSG America L.P. 62,135 745,620 Total Master Limited Partnerships and Related Companies (Cost $68,225,890) 80,152,748 Principal Amount Corporate Bonds — 14.7%(1) Canada — 10.3%(1) Oil and Gas Exploitation and Production — 3.5%(1) Connacher Oil & Gas Ltd, 10.25%, 12/15/2015(5) $ 4,000,000 4,130,000 Oil Sands Producers — 6.8%(1) OPTI Canada Inc., 7.875%, 12/15/2014(5) 5,500,000 5,438,125 OPTI Canada Inc., 8.25%, 12/15/2014(5) 2,500,000 2,496,875 7,935,000 United States — 4.4%(1) Crude/Refined Products Pipeline — 1.0%(1) SemGroup, L.P., 8.75%, 11/15/2015(4) (5) (6) 6,300,000 1,165,500 Electric Generation/Services — 3.4%(1) Texas Competitive Electric Holdings Co LLC, 10.25%, 11/01/2015(5) 4,000,000 3,990,000 Total Corporate Bonds (Cost $22,710,266) 17,220,500 Shares Short-Term Investments — 1.8%(1) Ireland — 0.6%(1) Fidelity Institutional Cash Fund PLC, 3.00% (7)(8) 750,352 $ 706,946 United States — 1.2%(1) Evergreen Institutional Class Money Market Fund, 2.59%(7) 1,425,279 1,425,279 Total Short-Term Investments (Cost $2,132,632) 2,132,225 Total Investments — 149.4%(1) (Cost $168,252,343) 174,445,785 Long-Term Debt Obligations — (38.5%)(1) (45,000,000 ) Forward Foreign Currency Contracts — (0.6%)(1) Canadian Dollar Currency Contracts— Unrealized Depreciation (636,135 ) Liabilities in Excess of Cash and Other Assets — (1.7%)(1) (2,026,549 ) Preferred Shares at Redemption Value — (8.6%)(1) (10,000,000 ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ 116,783,101 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Security distributions are paid-in-kind. (3) All or a portion of the security is segregated as collateral for the unrealized depreciation of forward foreign currency contracts. (4) Non-income producing. (5) Restricted securities have a total fair value of $14,148,633 which represents 12.1% of net assets. (6) On July 22, 2008 SemGroup LP announced they filed voluntary petitions for reorganization under Chapter 11 of the U.S. Bankruptcy Code, as well as an application for creditor protection under the Companies' Creditors Arrangement Act in Canada. Following the filing, the security no longer produced income. (7) Rate reported is the current yield as of August 31, 2008. (8) Value of shares denominated in Canadian dollars. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of August 31, 2008. These assets and liabilities are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2008 (Level 1) (Level 2) (Level 3) Assets: Investments $174,445,785 $154,859,027 $17,220,500 $2,366,258 Liabilities: Forward Foreign Currency Contracts $636,135 $- $636,135 $ - Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Investments For the three months ended February 29, 2008 May 31, 2008 August 31, 2008 Fair Value beginning balance $- $- $- Total unrealized gains (losses) included in net increase (decrease) in net assets applicable to common stockholders - - - Net purchases, issuances and settlements - - - Return of capital adjustments impacting cost basis of security - - - Transfers in (out) of Level 3 - - 2,366,258 Fair value ending balance $- $- $2,366,258 Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the shares/principal amount, acquisition date(s), acquisition cost, fair value per unit and percent of net assets which the securities comprise at August 31, 2008. Company Shares/ Principal Amount Acquisition Date(s) Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Connacher Oil & Gas Ltd, 10.25%, 12/15/2015 $ 4,000,000 04/25/08-07/31/08 $4,257,500 N/A 3.5% Copano Energy, L.L.C. – Class D Common Units 95,260 03/14/08 2,500,575 $24.84 2.0 OPTI Canada Inc., 8.25%, 12/15/2014 $ 2,500,000 12/08/06-12/14/06 2,533,250 N/A 2.2 SemGroup, L.P., 8.75%, 11/15/2015 $ 6,300,000 11/04/05-04/16/08 6,267,010 N/A 1.0 Texas Competitive Electric Holdings Co LLC, 10.25%, 11/01/2015 $ 4,000,000 04/24/08-07/31/08 4,150,000 N/A 3.4 $19,708,335 12.1% The carrying value per unit of unrestricted common units of Copano Energy, L.L.C. was $35.90 on March 7, 2008, the date of the purchase agreement and date an enforceable right to acquire the restricted Copano Energy, L.L.C. units was obtained by the Company. As of August 31, 2008, the aggregate cost of securities for federal income tax purposes was $167,247,882.At August 31, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $20,524,928, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $13,327,025 and the net unrealized appreciation was $7,197,903. Item 2. Controls and Procedures. (a) The registrant’s Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise North American Energy Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise North American Energy Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Tortoise North American Energy Corporation Date: October 27, 2008 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
